Citation Nr: 0706809	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability.   
 
2.  Entitlement to a rating in excess of 20 percent for a 
left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had approximately twenty years of active service, 
to include verified periods from December 1975 to December 
1977 and from November 1986 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO rating decision, 
which, in pertinent part, denied an increase in a 10 percent 
rating then assigned for the veteran's service-connected 
right shoulder disability and denied an increase in a 20 
percent rating then assigned for the veteran's service-
connected left shoulder disability.  

A July 2004 RO decision granted a temporary total 
convalescence rating (38 C.F.R. § 4.30) for the veteran's 
service-connected right shoulder disability for the period 
from April 19, 2004 to June 30, 2004.  An October 2005 RO 
decision increased the rating for the veteran's service-
connected right shoulder disability to 20 percent, effective 
December 28, 2000.  Since that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

The Board notes that an August 2005 RO decision denied 
service connection for tinnitus.  The veteran filed a notice 
of disagreement in November 2005 and a statement of the case 
was issued in December 2005.  The record does not reflect 
that a timely substantive appeal has been submitted as to 
that issue.  Thus, the Board does not have jurisdiction over 
that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  The veteran's right shoulder disability involves 
arthritis of the major upper extremity and is manifested by 
no more than limitation of motion of the arm at the shoulder 
level without ankylosis.  

2.  The veteran's left shoulder disability involves arthritis 
of the minor upper extremity and is manifested by no more 
than limitation of motion of the arm to the shoulder level 
without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5200-5203 (2006).  

2.  The criteria for a rating in excess of 20 percent for a 
left shoulder disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5200-5203 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in August 2001, July 2004, November 2004, March 
2005, April 2005, and January 2006 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for increased ratings, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claims 
were last readjudicated in October 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for increased ratings, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

Factual Background

The veteran had approximately twenty years of active service, 
to include verified periods from December 1975 to December 
1977 and from November 1986 to March 1994.  His service 
medical records show treatment for shoulder problems and 
indicate that he was right-handed.  

In December 1994, the RO granted service connection and a 
noncompensable (0 percent) rating for a right (major) 
shoulder disability, and granted service connection and a 10 
percent rating for a left (minor) shoulder disability.  

In August 1996, the RO increased the rating for the veteran's 
service-connected right shoulder disability to 10 percent.  
In May 1997, the RO increased the rating for the veteran's 
service-connected left shoulder disability to 20 percent.  

In December 2000, the veteran submitted his current claims 
for increased ratings for his service-connected right and 
left shoulder disabilities.  

In October 2005, the RO increased the rating for the 
veteran's service-connected right shoulder disability to 20 
percent.  

Recent private and VA treatment records dated from March 2005 
to August 2006 show treatment for right and left shoulder 
problems on numerous occasions.  For example, an August 2006 
VA treatment entry noted that the veteran complained of 
bilateral shoulder pain.  The assessment included chronic 
bilateral shoulder pain, trial of Voltaren, recurrent issue, 
status post injection by doctor.  It was noted that the 
veteran had right shoulder pain status post physical therapy 
with some relief.  It was also reported that the veteran was 
doing well with pain at times, status post arthroscopic 
procedure of the right shoulder in April 2004, and status 
post a Mumford procedure of the left shoulder in 1992.  

Additionally, a February 2006 private treatment report from 
Dr. M. W. Wiggins noted that the veteran was seen for a 
follow-up evaluation of both shoulders.  Dr. Wiggins noted 
that examination of the veteran's right shoulder showed 
painful range of motion with flexion of 140 degrees and 
abduction of 140 degrees.  It was noted that the 
acromioclavicular joint was tender, that impingement was 
positive, and that crossed arm abduction was positive.  Dr. 
Wiggins indicated that apprehension caused posterior pain and 
that rotator cuff strength was 4+/5 subscapularis, 4/5 
infraspinatus, and 4/5 supraspinatus.  It was reported that 
distal motor, sensory, and vascular examinations were intact.  
As to the veteran's left shoulder, Dr. Wiggins noted that the 
veteran had painful range of motion with flexion of 150 
degrees and abduction of 150 degrees.  It was reported that 
impingement was positive and crossed arm abduction was also 
positive.  Dr. Wiggins indicated that apprehension caused 
posterior pain and that a recheck of strength was 4+/5 
subscapularis, 4+/5 infraspinatus, and 4/5 supraspinatus.  
The distal motor, sensory, and vascular examinations were 
intact.  The assessment included impingement, right shoulder; 
acromioclavicular joint arthritis, right shoulder; rotator 
cuff tendinitis, left shoulder; and labral tear right 
shoulder.  

The most recent March 2005 VA orthopedic examination report 
noted that the veteran reported that he had difficulty with 
lifting objects as heavy as eight or ten pounds above 
shoulder height with symptoms presently more severe on the 
right than on the left.  The examiner reported that the 
veteran had a scar on the left shoulder above the deltoid 
region which was well healed.  The examiner stated that there 
were no incisions noted on the right shoulder and that the 
veteran indicated that the surgery was done arthroscopically.  
As to range of motion, the examiner reported that the right 
shoulder could be elevated to 160 degrees and that the left 
shoulder could be elevated to 170 degrees with some 
discomfort at the extremes.  The examiner indicated that the 
veteran could abduct the right shoulder to 150 degrees and 
the left shoulder to 160 degrees.  The examiner reported that 
in testing muscle strength of the shoulders in abduction, the 
right was slightly weaker against strong resistance than was 
the left.  It was noted that such was true in both abduction 
and adduction.  The examiner stated that there was no muscle 
weakness noted in the upper extremities and that the 
intrinsics of the hands were normal.  It was reported that 
the veteran could clasp both hands behind his head and behind 
his back so that the range of internal and external rotation 
was apparently normal.  The examiner reported that X-rays 
showed some narrowing and sclerosis of the glenohumeral joint 
and that there had also apparently been a resection of the 
acromioclavicular joint so that there was approximately a 1.5 
cm gap between the tip of the clavicle and the acromion on 
the left.  It was noted that on the right, there was a 
similar resection of the distal clavicle and that there was 
also some slight irregularity of the acromion of the 
deltahumeral joint.  

The diagnoses were status post resection of the 
acromioclavicular joints, bilaterally; degenerative joint 
disease of the glenohumeral joints, bilateral, manifested by 
slight irregularities and sclerosis of the glenohumeral 
joint; and chronic strain of the acromioclavicular ligaments 
requiring resection with pain and minimal weakness 
handicapping overhead lifting.  The examiner commented that 
the shoulders appeared stable and that the veteran had 
minimal weakness against strong resistance in abduction and 
adduction of the shoulders.  The examiner remarked that range 
of motion was slightly reduced in both elevation and 
abduction.  The examiner indicated that the veteran had 
chronic strain of the structures about the shoulder 
complicated by early arthritic changes and damage to the 
ligaments of the shoulder.  

Private and VA treatment records dated from November 2004 to 
February 2005 also referred to treatment for right and left 
shoulder problems on multiple occasions.  

A prior November 2004 VA orthopedic examination report noted 
that the veteran was recently status post arthroplasty with 
acromial decompression and distal clavicle excision of the 
right shoulder.  The veteran reported that surgery was 
primarily for pain and that he had no improvement after the 
surgery.  He stated that he currently experienced pain in the 
right shoulder when he would sleep on it with a sharp pain 
radiating to the right elbow.  He noted that the severity of 
the pain was a 7/10 on a good day and a 9/10 on a bad day.  
The veteran indicated that he had weakness in the shoulder 
and stiffness.  He also complained of paresthesias in the 
right shoulder scars, but denied any edema of the upper 
extremities.  It was noted that the veteran was right hand 
dominant.  The examination report did not refer to any 
specific left shoulder complaints.  

The examiner noted that the veteran's shoulders were grossly 
symmetrical without swelling or spasm.  The examiner 
indicated that three arthroscopic well healed scars were 
noted on the right shoulder.  It was noted that a 6 cm scar 
was noted on the left shoulder from a prior Mumford procedure 
that was also well healed.  The examiner stated that the 
veteran had tenderness to palpation over the right 
acromioclavicular joint and that no clicks were noted.  The 
examiner indicated that the veteran had slight crepitans, 
bilaterally, and that he had full pronation and supination of 
the forearms to 80 degrees, bilaterally, without pain.  The 
examiner reported that the veteran had forward flexion of the 
right shoulder to 175/180 degrees and to 180 degrees on the 
left and that abduction on the right was to 164/180 degrees 
and to 180 degrees on the left.  It was noted that the 
veteran had external and internal rotation on the right to 
50/90 degrees and external and internal rotation to 90 
degrees on the left.  The examiner stated that the veteran 
had positive Near, Hawkins, and crossover on the right and 
that all impingement testing on the left was negative.  Deep 
tendon reflexes of the bilateral upper extremities were 1+ 
and equal.  

The examiner indicated that all range of motion testing on 
the right produced an endpoint of pain and that range of 
motion testing on the left was pain free.  It was noted that 
muscle strength of the bilateral upper extremities was 5/5.  
The examiner reported that with repetitive stress testing 
while holding no weight, the veteran could perform 9/15 
requested shoulder abductions on the right to 175 degrees 
limited by pain, with no weakness, fatigue, or incoordination 
noted.  As to the left he could complete 15/15 requested 
shoulder abductions to 180 degrees without pain, fatigue, 
weakness or incoordination.  The examiner noted that an X-ray 
of the right shoulder showed surgical removal of the distal 
clavicle with residual calcification fragment of post 
surgical changes in the soft tissue.  An X-ray of the left 
shoulder showed status post surgical removal of the distal 
clavicle without significant changes from the prior study in 
October 2003.  The diagnoses were status post arthroplasty 
with subacromial decompression and distal clavicle excision 
of the right shoulder secondary to right rotator cuff 
impingement syndrome.  

Other treatment reports prior to November 2004 also showed 
continuing treatment for right and left shoulder problems.  
An April 2004 report from the Miriam hospital noted that the 
veteran underwent arthroscopy of the right shoulder with 
subacromial decompression, extensive debridement, and distal 
clavicle excision.  

An earlier October 2003 VA orthopedic examination report 
noted that on physical examination, the veteran's shoulders 
were symmetrical except for a 6 cm scar perpendicular to the 
body axis over the left acromioclavicular joint.  The 
examiner indicated that there was no erythema or discharge 
over the well healed scar and that there was no swelling of 
the shoulders or spasm.  It was noted that the veteran had 
tenderness to palpation over the left acromioclavicular joint 
and over the right acromioclavicular joint radiating down to 
the glenohumeral joint.  It was also reported that the 
veteran did have a click in the right shoulder with active 
range of motion and that no crepitus was noted.  The examiner 
stated that forward flexion was 0 to 170 degrees, 
bilaterally, with continuous pain on both sides.  The 
examiner indicated that abduction was 0 to 120 degrees on the 
right out of 180 degrees and 0 to 140 degrees out of 180 
degrees on the left with active range of motion.  The 
examiner reported that continuous pain was noted with such 
activities.  The examiner indicated that external and 
internal rotation was 0 to 90 degrees, bilaterally.  It was 
noted that the veteran had positive impingement signs on the 
right including mirror, Hawkins, and crossover tests, and 
that impingement testing was negative on the left side.  Deep 
tendon reflexes were 2+ and equal to the bilateral upper 
extremities and muscle strength was 5/5 to the bilateral 
upper extremities.  

The examiner stated that with stress testing when holding 5 
pound weights in the hand, the veteran could perform only 
4/15 requested shoulder abductions only to 90 degrees on the 
right and 12/15 requested shoulder abductions to 120 degrees 
on the left.  The examiner indicated that the veteran had 
pain on both sides with stress testing and that he reported 
that the right side was getting tight.  It was noted that the 
pain was more significant on the right side than the left 
side.  The examiner reported, as to X-rays, that the right 
shoulder was negative and that the left shoulder was negative 
except for a postoperative deformity.  As to diagnoses, the 
examiner indicated that with regard to the right shoulder, 
the diagnosis was rotator cuff impingement syndrome with no 
evidence of arthritis.  As to the left shoulder, the examiner 
noted that the veteran had postoperative weakness on stress 
testing with slight limitations in forward flexion and 
abduction and subjective complaints of pain.  It was reported 
that there was no evidence of active impingement and no 
radiological evidence of arthritis.  

Another prior February 2002 VA orthopedic examination report 
noted lesser symptomatology.  The examiner stated that the 
veteran performed range of motion willingly and well.  The 
examiner indicated that the veteran abducted from 0 to 180 
degrees and that he adducted to 30 degrees.  It was noted 
that the veteran forward flexed from 0 to180 degrees, that he 
retroflexed to 30 degrees, and that he rotated to 90/90 and 
did not complain while performing such activities.  The 
examiner stated that they had the veteran abduct from 0 to180 
degrees ten times against gravity and that he did well 
without complaint.  It was noted that with two pounds of 
weight in his hands, he did the same.  The examiner indicated 
that X-rays showed an excision of the distal portion of the 
left clavicle and tiny spur formation in the distal clavicle 
on the right.  The diagnoses were minimal degenerative 
changes of the right distal clavicle and probable old 
bilateral impingement syndrome with excision of the distal 
left clavicle.  The examiner commented that the veteran's 
shoulders did not interfere with activities of daily living 
and that they did not interfere with his ability to earn a 
living at the Post Office for the past six years.  The 
examiner noted that the veteran complained of pain, but that 
he did not see quite enough objective evidence to sustain his 
claim of severe stabbing pains.  The examiner stated that he 
thought that the veteran did have some discomfort, but that 
he did not find any reason to account for the severe pain 
that he complained of.  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; private and VA treatment records; and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

Limitation of motion of the arm is rated under 38 C.F.R. 
§ 4.71a, at Diagnostic Code 5201.  Where range of motion of 
either (major or minor) arm is limited at the shoulder level, 
a 20 percent rating is warranted.  When range of motion is 
limited to a point midway between the side and the shoulder 
level, a 30 percent rating is warranted for the major arm, 
and a 20 percent rating is warranted for the minor arm.  If 
range of motion  is limited to 25 degrees from the side, then 
a 40 percent rating is in order for the major upper 
extremity, and a 30 percent rating is provided for the minor 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the major 
upper extremity is rated 30 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 40 
percent when intermediate (between favorable and 
unfavorable); and it is rated 50 percent when unfavorable 
(abduction limited to 25 degrees from side).  
38 C.F.R. § 4.71a, Code 5200.  

A.  Right Shoulder

Since his December 2000 claim for an increased rating, the 
veteran's right shoulder disorder has been rated 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (for impairment of the scapula).  As 20 
percent is the maximum rating allowed under Code 5203, the 
Board will consider whether a rating in excess of 20 percent 
is warranted under any other applicable Diagnostic Code.    

Based on the medical evidence, the Board finds that the 
veteran's service-connected right shoulder disability is not 
more than 20 percent disabling under any available Code.  The 
medical evidence indicates that the veteran is right-handed.  
The most recent March 2005 VA orthopedic examination report 
indicated, as to range of motion, that the veteran could 
abduct the right shoulder to 150 degrees.  The examiner 
commented that the shoulders appeared stable and that the 
veteran had minimal weakness against strong resistance in 
abduction and adduction of the shoulders.  The examiner also 
remarked that the range of motion was slightly reduced in 
both elevation and abduction and that the veteran had chronic 
strain about the shoulder complicated by early arthritic 
changes and damage to the ligaments.  A February 2006 report 
from Dr. Wiggins noted that the veteran's right shoulder 
showed painful range of motion with abduction of 140 degrees.  
Additionally, a prior November 2004 VA orthopedic examination 
report noted, as to range of motion, that the veteran had 
abduction on the right to 164/180 degrees.  The examiner 
stated that all range of motion testing on the right produced 
an endpoint pain.  Further, an October 2003 VA orthopedic 
examination report noted that abduction was 0 to 120 degrees 
on the right out of 180 degrees and that there was continuous 
pain noted.  A February 2002 VA orthopedic examination report 
related less severe loss of motion.  

The objective findings on the range of motion tests noted 
above show that the veteran has always been able to raise the 
right (major) arm to a point clearly above the shoulder 
level.  For an increased rating (above 20 percent) under 
Diagnostic Code 5201 (for rating limitation of motion), range 
of motion of the right arm must be limited to a point midway 
between the side and the shoulder.  That is clearly not the 
case here.  The Board notes that the current 20 percent 
rating must have taken into account the effects of pain on 
use of the right shoulder, as if the right arm could not be 
lifted beyond the shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  Even 
when considering such factors, one cannot find that the 
veteran's right shoulder range of motion is so restricted as 
to approach the level of severity required to warrant an 
increased rating.  

Since the veteran does not have right shoulder ankylosis or 
other impairment of the humerus, evaluation under the 
provisions of Diagnostic Codes 5200 or 5202 is not warranted.  

As noted above, evaluation of the veteran's right shoulder 
disorder under all applicable Diagnostic Codes of 38 C.F.R. 
§ 4.71a, does not permit a rating greater than 20 percent.  
The Board has considered all potential applicable diagnostic 
codes.  The veteran does not meet the criteria for an 
increased schedular rating under any applicable code.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The weight of the evidence demonstrates that the veteran's 
right shoulder disability is no more than 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Left Shoulder

Since 1994, the veteran's left shoulder disorder has been 
rated 20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (for limitation of motion of 
the arm). 

Based on the medical evidence, the Board finds that the 
veteran's service-connected left shoulder disability is not 
more than 20 percent disabling.  The most recent March 2005 
VA orthopedic examination report indicated, as to range of 
motion, that the veteran could abduct the left shoulder to 
160 degrees.  The examiner commented that the range of motion 
was slightly reduced in abduction.  A February 2006 report 
from Dr. Wiggins indicated that the veteran had painful range 
of motion with abduction of 150 degrees.  A prior November 
2004 VA orthopedic examination report noted, as to range of 
motion that the veteran had abduction of 180 degrees on the 
left and that range of motion testing on the left was pain 
free.  Additionally, an October 2003 VA orthopedic 
examination report noted that abduction was 140 degrees out 
of 180 degrees on the left with continuous pain.  A February 
2002 VA orthopedic examination report related less severe 
loss of motion.  

The objective findings on the range of motion tests noted 
above show that the veteran has always been able to raise the 
left (minor) arm to a point clearly above the shoulder level.  
For an increased rating (above 20 percent) under Diagnostic 
Code 5201, range of motion of the left arm must be limited to 
a point no more than 25 degrees from the veteran's side.  
That is clearly not the case here.  The Board notes that the 
20 percent rating already assigned has taken into account the 
effects of pain on use of the left shoulder, as if the left 
arm could not be lifted beyond the shoulder level.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 
(1995).  Even when considering such factors, one cannot find 
that the veteran's left shoulder range of motion is so 
restricted as to approach the level of severity required to 
warrant an increased rating.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 20 percent for the left shoulder 
disability.  There is no ankylosis of the left shoulder, so 
Diagnostic Code 5200 is not for application.  Diagnostic Code 
5202 provides a rating of 20 percent for recurrent 
dislocation of the scapulohumeral joint of the minor 
shoulder.  A higher rating under this code would require 
other impairment of the humerus (such as loss of head of, 
nonunion of, or fibrous union of the humerus), which the 
veteran does not have.  Finally, the maximum rating under 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula is 20 percent, which is equal to the rating already 
assigned for the veteran's left shoulder condition.  

The Board has considered all potential applicable diagnostic 
codes.  The veteran's left shoulder disorder is not so severe 
that it meets the criteria for a schedular rating in excess 
of 20 percent under any applicable Diagnostic Code.  The 
Board has also considered whether the record raises the 
matter of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies 
when the rating schedule is inadequate to compensate for the 
average impairment of earning capacity for a particular 
disability.  There is no competent evidence that the 
disability at issue would cause a "marked" interference with 
employment or requires frequent hospitalizations or otherwise 
produce unrecognized impairment suggesting extraschedular 
consideration is indicated.  

The weight of the evidence demonstrates that the veteran's 
left shoulder disability is no more than 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for a right shoulder disability is 
denied.  

An increased rating for a left shoulder disability is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


